Order, Supreme Court, Bronx County (Bertram Katz, J.), entered December 22, 2004, which denied *567plaintiffs’ motion for permission to file a note of issue and restore the matter to the trial calendar, unanimously affirmed, without costs.
Plaintiffs offered no reasonable excuse for their delay in seeking to restore the instant matter to the trial calendar (see Almanzar v Rye Ridge Realty Co., 249 AD2d 128 [1998]). Their assertions of “law office failure” are unavailing since they do not satisfactorily account for their failure to take advantage of the numerous opportunities they were given by the court over a period of nearly 10 years to restore the matter.
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Tom, J.E, Andrias, Marlow, McGuire and Malone, JJ.